Citation Nr: 1511727	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a disability evaluation higher than 10 percent for patellofemoral pain in the right knee, post-operative.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION


The Veteran served on active duty from September 1980 to April 1988. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for arthritis and entitlement to a disability evaluation higher than 10 percent for patellofemoral pain in the right knee, post-operative, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On November 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the claim for service connection for sleep apnea is requested.

2.  Currently diagnosed cellulitis is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for cellulitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By correspondence dated November 24, 2014, the Veteran's representative provided formal notice that the Veteran wished to withdraw his appeal of the denial of service connection for sleep apnea. Thus, the Veteran has withdrawn the appeal and there remains no allegation of errors of fact or law for appellate consideration with regard to that claim. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection for cellulitis.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Cellulitis

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his current cellulitis was incurred in service.  

Service treatment records show that he was treated for cellulitis on numerous occasions.  A November 1983 note states that he had cellulitis on his right leg that has been recurring for two years.  In March 1984 the assessment was pain in right leg; history of cellulitis many times.  He had another recurrence of cellulitis in March 1985.  In November 1986, he reported to sick call with a swollen groin.  He reported a history of swollen lymphoids in the groin that had been assessed as cellulitis on many occasions.  The note's author stated that the majority of the Veteran's health record has been lost.  Notably, all of the aforementioned treatment records indicated that there was no visible entry site for the infection.  

The Veteran was seen in an emergency room in April 2009 for pain, swelling, and fever secondary to cellulitis.  The emergency room notes show that the Veteran reported a long history of cellulitis.  He denied any injury.  He stated that he was recently seen at a clinic for similar symptoms.  On physical examination, he had fever, skin rash, and enlarged lymph nodes.  He was admitted to the hospital for management of cellulitis.  

A February 2011 letter from Dr. J.F.V., the Veteran's primary care physician, states that the Veteran "has a significant problem with severe recurrent cellulitis of the legs that also apparently began to be a problem for him while in the military.  He has been hospitalized on a number of occasions after failing outpatient management of the infection, most recently within the last two years.  I do not how much of this could be related to any exposures he received while serving his country."

He was hospitalized again for cellulitis in March 2011.  Tender shotty lymphadenopathy was observed within the left inguinal region.  The assessment was left lower extremity cellulitis.  The note's author stated, "[t]his has been recurrent in nature and may be due to prior lymphatic scarring associated with previous infections.  The patient has no entry point for current infection."

He was provided a May 2011 VA skin conditions examination.  He reported that he was hospitalized for cellulitis in 1986, 1996 and most recently in early 2009.  After reviewing the claims file, the examiner opined that, "[b]ased on lack of follow up for continued cellulitis in between 1986-2009 it is my opinion that his cellulitis while in military service had resolved as there is a 23 year time frame of no cellulitis.  Recurring cellulitis can be a sign of an immune disorder or diabetes mellitus neither of which is documented in medical records for the Veteran.  Therefore it appears his left lower extremity cellulitis in 4/2009 was not a continuation of cellulitis while in military service and was a new episode of the condition.  Therefore it is my opinion that the Veteran s left lower extremity cellulitis is not caused by or a result of his cellulitis while in military service."

The Board finds that the evidence is at least in equipoise on the question of whether the current cellulitis was incurred in service.  The March 2011 treatment notes opines that recurrent cellulitis could be due to lymphatic scarring from previous infections.  Neither the April 2009 nor the March 2011 hospitalization records show an entry point for the infection or otherwise indicate that the infection was precipitated by an injury.  The absence of an external injury would support the March 2011 assessment of lymphatic scarring.  Although the May 2011 VA examiner opined that the current condition was not related to cellulitis in service, that opinion was largely based on the absence of treatment records between separation from service and April 2009.  Contrary to the examiner's opinion, however, the evidence suggests that the Veteran may have experienced cellulitis during that time period.  To that end, he told the VA examiner that he was hospitalized for cellulitis in approximately 1996.  Dr. J.F.V. also suggests that cellulitis has been an ongoing problem, although he does not affirmatively state whether the Veteran experienced cellulitis requiring medical attention during the time between separation and April 2009.  Finally, the April 2009 hospitalization record shows that the Veteran had recently sought treatment at a clinic.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for cellulitis is warranted.


ORDER

The appeal of entitlement to service connection for sleep apnea is dismissed.

Service connection for cellulitis is granted.


REMAND

As an initial matter, the Board notes that the claims file appears to be incomplete.  A February 24, 2011 statement from the Veteran indicates that he attached photographs and in-service correspondence with his mother, but the claims file does not contain any such evidence.  The January 2013 statement of the case (SOC) indicates that this evidence was reviewed.  The SOC also states that treatment reports from Trident Medical Center, Summerville Medical Center, and Lowcountry Lung and Critical Care, received on February 24, 2011 were reviewed.  The claims file does not contain treatment records from Lowcountry Lung.  Finally, the Veteran's November 24, 2014 brief states, "[Dr. R.Z.] diagnosed [the Veteran] with degenerative join disease of the right hip on August 22, 2013.  See Report of Lowcountry Orthopaedics, p. 1 (Aug. 22, 2013).  See also Discharge Summary, Trident Medical Center, p. 1 (Aug. 27, 2013).  [The Veteran] had a right total hip arthroplasty on August 27, 2013.  See Operative Report, Trident Medical Center, p. 1 (Aug. 27, 2013)."  The cited treatment records are not in the claims file and must be obtained.  

The Veteran filed a claim in January 2011 for "arthritis," without further detail as to the affected area or claimed etiology.  He now argues in his November 2014 brief that he has right hip arthritis secondary to his service-connected knee problems.  In light of the aforementioned missing records, and the evidence indicating that he has a current diagnosis of a right hip condition, the Board finds that a remand is required to obtain records and provide the Veteran with a VA examination.

The Veteran was last provided a VA examination for his service connected right knee condition in November 2012.  He requested a new examination in his November 2014 brief.  In light of the aforementioned missing records, and the passage of time between his last examination and the present, the Board finds that a remand is required to obtain records and provide the Veteran with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all private treatment records from February 2011 to the present, including any outstanding records from Lowcountry Lung and Critical Care; the August 2013 treatment records from Dr. R.Z., and records from Trident Medical Center dated in August 2013.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record. 

2.  After any records requested above have been associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and etiology of the Veteran's claimed arthritis.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  The examiner is requested to provide an opinion as to the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed arthritis, to include right hip arthritis, is caused by or aggravated by the Veteran's active service. 

(b) whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed arthritis, to include right hip arthritis, is caused by or aggravated by the Veteran's service-connected right and left knee disabilities. 

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  After any records requested above have been associated with the claims file, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee condition.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  A complete rationale must be provided for any opinions expressed. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


